—Order, Supreme Court, New York County (Ira Gammerman, J.), entered August 1, 2000, which, in an action for conversion and other torts arising out of the plaintiffs’ employment of the individual defendant, granted defendants’ cross motion for costs and sanctions pursuant to 22 NYCRR part 130 to the extent of appointing a special referee to hear and report on the expenses incurred by defendants by reason of the temporary restraining order freezing their assets, and on whether the individual plaintiff submitted perjurious affidavits or other false evidence in this action, unanimously affirmed, with costs.
The prior dismissal of the action, apparently due to the parties’ failure to appear at a scheduled conference and without awareness of both sides’ pending motions for sanctions, did not divest the motion court of jurisdiction to entertain defendants’ motion for sanctions. Plaintiffs are not entitled to a jury trial on the issue of whether the individual plaintiff asserted material factual statements that were false, and, if so, whether he did so deliberately (see, 22 NYCRR 130-1.1 [d]). Nor is the parties’ consent required for the court’s appointment of a special referee to hear and report (CPLR 4001). Concur — Williams, J.P., Lerner, Rubin and Marlow, JJ.